DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waddell (US8189849) in view of Avliav (EP3273700).
With respect to claim 1 Waddel discloses (see figures 5 and 7 ) a housing for a speaker device (the use with a smart speaker device would have been an obvious matter as this would constitute only an intended use of the device) said housing comprising a sidewall and at least one door (consider the manner in which the embodiment of figure 5 has sidewalls and an opening feature analogous to the doors per se as taught by embodiment of figure 7) selectively openable and closeable to provide access within said housing.
Waddell does not expressly disclose a sound absorbing or reflecting layer applied to the sidewall. 

It would have been obvious to one of ordinary skill in the art to combine the teachings of Avliav to apply a sound reflecting covering to a microphone ( a smart speaker acts as both speaker and microphone) with the housing of Waddel such that the sounds are allow to emanate form th3e speaker or be picked up by the speaker in the state when the user desires it to be so ie the open state, and to not be intercepted or emitted when the user desires the smart speaker to not pick up, ie the closed state.  
The motivation for doing so would be to allow for sounds to be absorbed or reflected from the device to prevent unwanted signals being interpreted as commands by the smart speaker. 
With respect to claim 2 Avliav discloses the outermost layer of the device being the reflective material, this would be obvious to apply to the device of waddle in the combining of the elements as this would most effectively reflect incoming sounds. 
With respect to claim 3 Avliav discloses a sound reflecting material, Waddel discloses the door elements to be made of wood, a reflective material, it would have been obvious to have the reflective material to be on the inner surface so as to prevent the emanation of the sounds most effectively. 
With respect to claim 4 Avliav discloses (para 11) the inclusion of the sound absorbing material on the inner surface (501).
With respect to claim 5 Avliav discloses the inclusion of sound absorption material, the application of which to the outer surface would have most effectively absorbed incoming sounds. Further this would be only a rearranging of the parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With respect to claim 7 regarding the selection of a chrome plating for the reflective material, as such a plating is known to be reflective it would have been an obvious matter to select. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 8 Avliav discloses the use of a foamed plastic material (para11) regarding the selection of CFAB material this would constitute only the use of one known bulk absorber in place of another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125  USPQ 416.
With respect to claim 9 Waddell in view of Avliav discloses a housing for a smart speaker device, the housing comprising a sidewall (see Waddell figure 5) and at least one door (see Waddell figure 7) selectively openable and closable to provide access within said housing, and a layer of sound reflecting and a layer of sound absorbing (see layers of Avliav) applied to a surface of the sidewall.
With respect to claim 10 Avliav discloses the outermost layer of the device being the reflective material, this would be obvious to apply to the device of waddle in the combining of the elements as this would most effectively reflect incoming sounds. 
With respect to claim 11 Avliav discloses a sound reflecting material, Waddel discloses the door elements to be made of wood, a reflective material, it would have been obvious to have the reflective material to be on the inner surface so as to prevent the emanation of the sounds most effectively. 

With respect to claim 13 Avliav discloses the inclusion of sound absorption material, the application of which to the outer surface would have most effectively absorbed incoming sounds. Further this would be only a rearranging of the parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 14 Waddel (Column 3 lines 50-55) discloses the use of plastic, while not expressly disclosing ABS plastic which is textured, the use of such a material would have been an obvious matter as such materials are known. it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 15 regarding the selection of a chrome plating for the reflective material, as such a plating is known to be reflective it would have been an obvious matter to select. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 16 Avliav discloses the use of a foamed plastic material (para11) regarding the selection of CFAB material this would constitute only the use of one known bulk absorber in place of another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125  USPQ 416.
With respect to claims 17-20 as in the above apparatus claims, the method is similarly taught, as the steps of placing and lining are implicit in the positions of the respective elements of Waddel as modified.
s 21-22 are 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waddell (US8189849) in view of Avliav (EP3273700) as applied to claims 1 and 17 above an in further view of Hong (US20170345408),
With respect to claims 21 and 22 Waddel as modified discloses the invention as claimed except expressly the generation of an audible signal to muffle external voice signals. 
Hong discloses a sound playback device (headset) which includes a noise cancellation mode (antinoise or antisound production which muffles an external sound) so as to prevent the unwanted incursion of nosie to a listening device in the form of the human ear. 
This same technology would be applicable to a microphone so as to prevent the picking up of unwanted sounds. 
	The application of the teachings of Hong to provide active noise control which can be switched on and off automatically would have been obvious to apply to the smart speaker device of Waddle as modified to prevent the incursion of unwanted sounds to the microphone.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837